UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number 000-53586 DARLINGTON MINES LTD. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 20A, Time Centre 53-55 Hollywood Road Central, Hong Kong (Address of principal executive offices, including zip code.) (852) 5371 1266 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of Alarge accelerated filer,@ Aaccelerated filer,@ Anon-accelerated filer,@ and Asmaller reporting company@ in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X]NO [ ] State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 3,515,000 as of March 17, 2010 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Darlington Mines Ltd. (An Early Exploration Stage Company) Balance Sheets (Unaudited) January 31, $ October 31, $ ASSETS Current Assets Cash Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable Total Liabilities Contingencies (Note 1) Stockholders’ Equity (Deficit) Common Stock, 100,000,000 shares authorized, $0.00001 par value, 3,515,000 issued and outstanding 35 35 Additional Paid In Capital Donated Capital Deficit Accumulated During the Development Stage Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders’ Equity (Deficit) F-1 2 Darlington Mines Ltd. (An Early Exploration Stage Company) Statements of Operations (Unaudited) Accumulated from For the For the August 23, 2006 Three Months Three Months (Date of Inception) Ended Ended to January 31, 2010 January 31, 2010 January 31, 2009 $ $ $ Revenue – – – Expenses Donated rent – Donated services – Office and regulatory Interest expenses – – Impairment loss on mineral properties – Professional fees Total Expenses Net Loss Net Loss Per Share – Basic and Diluted Weighted Average Shares Outstanding F-2 3 Darlington Mines Ltd. (An Early Exploration Stage Company) Statements of Cash Flows (Unaudited) Accumulated from For the For the August 23, 2006 Three Months Three Months (Date of Inception) Ended Ended to January 31, 2010 January 31, 2010 January 31, 2009 $ $ $ Operating Activities Net loss Adjustments to reconcile net loss to net cash used in operating activities: Donated services and rent – Impairment loss on mineral property costs – – Changes in operating assets and liabilities: Prepaid expenses – – Accounts payable Due to related party – – Net Cash Used In Operating Activities Investing Activity Acquisition of mineral properties – – Net Cash Provided Used In Investing Activities – – Financing Activities Advances from related party – – Proceeds from note payable – – Repayment of note payable – – Proceeds from issuance of common stock – – Net Cash Provided By Financing Activities – – Increase (decrease) in Cash Cash - Beginning of Period – Cash - End of Period Supplemental Disclosures Interest paid – – Income taxes paid – – – F-3 4 Darlington Mines Ltd. (An Early Exploration Stage Company) Notes to Financial Statements (Unaudited) 1. Nature of Operations and Continuance of Business The Company was incorporated in the State of Nevada on August 23, 2006. The Company’s principal business is the acquisition and exploration of mineral resources in Asia. We have not produced any significant revenues from our principal business or commenced significant operations and are considered an early exploration stage company as defined by SEC Guide 7 with reference to Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) topic 915. We are in the early exploration stage. In the exploration stage, management devotes most of its time to conducting exploratory work and developing its business. These unaudited financial statements have been prepared on a going-concern basis, which implies that we will continue to realize our assets and discharge our liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As of January 31, 2010, the Company had a working capital deficit of $37,735 and has accumulated losses of $186,785 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. On December 7, 2007, the Company filed an SB-2 Registration Statement with the United States Securities and Exchange Commission that was declared effective on December 21, 2007, to register up to 2,000,000 shares of common stock in a direct public offering at $0.10 per share. On October 1, 2008 the Company issued 1,015,000 common shares at $0.10 per share for total proceeds of $101,500. 2. Summary of Significant Accounting Policies Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars.The Company’s fiscal year-end is October 31. F-4 5 Darlington Mines Ltd. (An Early Exploration Stage Company) Notes to Financial Statements (Unaudited) 2.Summary of Significant Accounting Policies (continued) Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to donated services and expenses, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Basic and Diluted Net Income (Loss) Per Share The Company presents both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. Mineral Claim Payments and Exploration Expenditures The Company is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized when incurred. We assess the carrying cost for impairment under the FASB ASC topic 360 at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs subsequently incurred to develop such property are capitalized. Such costs will be amortized using the units-of-production method over the established life of the proven and probable reserves. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. F-5 6 Darlington Mines Ltd. (An Early Exploration Stage Company) Notes to Financial Statements (Unaudited) 2.Summary of Significant Accounting Policies (continued) Long-lived Assets The Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. Financial Instruments The fair values of financial instruments, which include cash, note payable and due to related party were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 820, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. F-6 7 Darlington Mines Ltd. (An Early Exploration Stage Company) Notes to Financial Statements (Unaudited) 2.Summary of Significant Accounting Policies (continued) New Accounting Standards Adopted During the Three Months Ended January 31, 2010 On June 30, 2009, the FASB issued Accounting Standard Update (ASU) No. 2009-01 (Topic 105) – Generally Accepted Accounting Principles – amendments based on – Statement of Financial Accounting Standards No. 168 – The FASB Accounting and Standards Codification and the Hierarchy of Generally Accepted Accounting Principles. Beginning with this Statement the FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standard Updates. This ASU includes FASB Statement No. 168 in its entirety. While ASU’s will not be considered authoritative in their own right, they will serve to update the Codification, provide the bases for conclusions and changes in the Codification, and provide background information about the guidance. The Codification modifies the GAAP hierarchy to include only two levels of GAAP: authoritative and non-authoritative. ASU No. 2009-01 is effective for financial statements issued for the interim and annual periods ending after September 15, 2009, and the Company does not expect any significant financial impact upon adoption. In August 2009, the FASB issued Accounting Standards Update (ASU) 2009-05 for changes to measuring liabilities at fair value. These changes clarify existing guidance that in circumstances in which a quoted price in an active market for the identical liability is not available, an entity is required to measure fair value using either a valuation technique that uses a quoted price of either a similar liability or a quoted price of an identical or similar liability when traded as an asset, or another valuation technique that is consistent with the principles of fair value measurements, such as an income approach (e.g., present value technique). This guidance also states that both a quoted price in an active market for the identical liability and a quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements. These changes become effective for the Company on November 1, 2009. The Company does not anticipate the adoption of these changes will have an impact on the Company’s financial statements. New accounting standards to be adopted are as follows: In June 2009, the FASB issued ASC topic 860-20 for changes to the accounting for transfers of financial assets. These changes remove the concept of a qualifying special-purpose entity and remove the exception from the application of variable interest accounting to variable interest entities that are qualifying special-purpose entities; limits the circumstances in which a transferor derecognizes a portion or component of a financial asset; defines a participating interest; requires a transferor to recognize and initially measure at fair value all assets obtained and liabilities incurred as a result of a transfer accounted for as a sale; and requires enhanced disclosure; among others. These changes become effective for the Company on February 1, 2010. The adoption of these changes is not expected to have an impact on our financial statements. As of January 31, 2010 this pronouncement has not been added to the Codification. F-7 8 Darlington Mines Ltd. (An Early Exploration Stage Company) Notes to Financial Statements (Unaudited) 2.Summary of Significant Accounting Policies (continued) In June 2009, the FASB issued changes to the accounting for variable interest entities. These changes require an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity; to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity; to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity; to add an additional reconsideration event for determining whether an entity is a variable interest entity when any changes in facts and circumstances occur such that holders of the equity investment at risk, as a group, lose the power from voting rights or similar rights of those investments to direct the activities of the entity that most significantly impact the entity’s economic performance; and to require enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. This Statement shall be effective for the Company on February 1, 2010. Earlier application is prohibited. The Company does not anticipate any significant financial impact from adoption of this accounting pronouncement. As of January 31, 2010, the pronouncement has not been added to the Codification. In October 2009, the FASB issued ASU 2009-13 for changes to multiple-deliverable revenue arrangements a consensus of the FASB emerging issues task force, which amends ASC topic 605, Revenue Recognition, to require companies to allocate revenue in multiple-element arrangements based on an element’s estimated selling price if vendor-specific or other third-party evidence of value is not available. ASU 2009-13 is effective for us on November 1, 2010. Earlier application is permitted. We do not anticipate the adoption of these changes will have an impact on the Company’s financial statements. 3.Mineral Properties The Company acquired the Gem Mineral Claim located in the South Cariboo Region of British Columbia, Canada, in consideration for $2,000. The claim was registered in the name of the President of the Company, who executed a trust agreement whereby the President agreed to hold the claim in trust on behalf of the Company. The cost of the mineral property was initially capitalized. As at October 31, 2007, the Company recognized an impairment loss of $2,000, as it had not yet been determined whether there are proven or probable reserves on the property. During the year the Company spent $6,545 exploring the property and obtaining a geological report. In October, 2009 the claim expired. The Company is currently seeking mineral properties in Asia. 4.Subsequent Events In accordance with ASC 855 management evaluated all activity of the Company through March 17, 2010 (the issue date of the financial statements) and concluded that no subsequent events have occurred that would require recognition or disclosure in the financial statements. F-8 9 ITEM 2.
